Schnader, Att’y Gen.,
I have your letter of Nov. 28th, inquiring whether the Auditor General and State Treasurer may lawfully approve requisitions drawn against the appropriation made by the Act of April 26, 1929, P. L. 842, for expenses incurred by the commission subsequent to Feb. 1, 1931. You particularly desire to know whether it would be lawful to pay the expenses of the commission, its secretary and clerk, in attending the convention of second class township supervisors to be held in February, 1931, and in attending sessions of the legislature for the purpose of explaining and advocating the passage of the bill or bills presented by the commission in its report to the legislature.
■In our opinion, the Commonwealth’s fiscal officers could not lawfully pay expenses incurred in either of these ways. It is the duty of the commission to make its report to the legislature not later than Feb. 1, 1931, and the submission of that report concludes the work of the commission as specified in the Act of April 26, 1929.
The commission’s only duty is to prepare legislation. It is under no duty to appear either before the legislature or before a convention of township supervisors in an effort to explain, justify or advocate the passage of the legislation proposed. If the legislature desires to impose these additional duties upon the commission, it will be in session and can supplement the Act of 1929 accordingly; but until the legislature does so, the commission cannot assume to extend its sphere of activity beyond that outlined in the Act of 1929.
From C. P. Addams, Harrisburg, Fa.